Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action
Applicant’s ELECTION WITH TRAVERSE has been extensively reviewed and is be without merit and therefore is now made Final.  In the Office’s Restriction as applicant had noted distinguishes Group I i.e. Claim 1-9, now Claims 17-28 from Group II i.e. Claims 10-16, now Claims 29-37 inasmuch Group I does not require that the articles i.e. micro-devices use techniques e.g. roll-up technology for making the articles. The method of making the Group I articles/micro-devices is not required/construed to be considered when searching or construing the article/product claims. Applicant further urges that the examiner …merely alleges that there would be a serious and burdensome examination without specific explanation of the alleged burden. Once the examiner had reviewed this application based on his training and experience he did determine that there would have been a serious and extensive burden for the examination of all of applicant’s claims in this application. Not only would a search for this application include at least B81B 5/00; B81B 3/0078; B81C 3/001; B81C 1/0019; B81C 1/00341; B81C 1/00198 and H01L 23/00 but applicant’s claims are written in such a manner that they are not easily reviewable.  For at least these reasons the examiner holds that the Restriction was proper when made and continues to be proper. Applicant therefore is required to cancel all non-elected claims or take other appropriate action. Applicant is required to cancel all non-elected claims or take other appropriate action. 
An Office Action on the merits of Claims 17-28 follows                         

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Applicant’s specification is about 15 pages long.  In about 11 pages applicant discloses how the claimed invention solves a problem of using small dimensioned electrical items e.g. Hall sensors, motors or MEMS.  Almost nothing is disclosed in applicant’s 15 page specification about the claimed invention except what the claims recite. From pages 12 to the end of applicant’s specification i.e. page 15 applicant broadly and without adequate disclosure purportedly informs the reader how to make the claimed invention. The examiner notes that applicant does describe certain layers, i.e. a substrate e.g. SiO2, an adhesive layer, a layer of acrylic acid, a 200 nm thick layer (by spin coating), use of  a mask, annealing, use of a polymeric swelling layer and a sacrificial layer (to create a differential strain). However it is unclear and applicant does not adequately disclose how a stator (for 2 base?  How is the rotor made?  How is the stator made? What about the claimed sensors, pumps, diodes, capacitors resistors, piezoelectric devices turbines and the like all of which are claimed in new Claim 18  When for example a rotor is being made what keeps the chemical materials away from the fabricated stator?  How is  the recited ferromagnetic ferrirmagnetic or paramagnetic materials/metals e.g. Cu, Fe, Nd and other recited metals accurately placed in the  small stator/s/rotor/s so as to allow the motor to function? Applicant’s disclosure of pages 14-15 also is not helpful to a reader in this art. Applicant discloses that the recited “sensor” somehow is created with magnetic anisotropy but applicant’s disclosure does not allow a person having ordinary skill in this art to make the claimed three-dimensional micro-device. One of if not the main objects of applicant’s alleged invention is that …at least one functional and structural components is …at least partially freely movable within a surrounding element and configured and  arranged to be rotated at least around on of a plurality of  axes …. (Cf. applicant’s Claim 17)  Moreover another just as important object appears to be that these functional and  structural components are made using roll-up technology   Applicant does not adequately provide the reader with working examples. That is the “Examples” that applicant provides are held not to be examples that would benefit a reader in this art who has ordinary skill. The main object is to claim that three dimensional micro-devices are provided  using three-dimensional roll-up  technology wherein one of the “at least one functional or structural component is an element which is located within a surrounding element and is at least is partially movable and able to rotate around one of the axes.  Applicant discloses little or nothing of how this occurs. Being mindful that the Patent Trial and Appeals Board (PTAB) and any other appellate patent court/s will undoubtedly carefully scrutinize the patent office’s files to understand the scientific and engineering facts upon which the examiner has made a non-enabling conclusion, the examiner further provides additional scientific and engineering facts of why this application should be held to be non-enabling. Applicant claims inter alia … that their method is for making …motors, generators, sensors, magnetic sensors … optical devices, turbines, transistors and/or actuators in prosthetic devices and/or microfluidics..  using three-dimensional technology (Cf. new Claim 17) without providing one substantive working example/embodiment of any one or the vast number of claimed three-dimensional micro-devices. Applicant does not disclose whether the micro-devices are electromagnetic, piezoelectric or other class of device. For example, if what applicant is attempting to claim is a piezoelectric micro-electronic device there is no disclosure of any shape changes which are necessary in order for one to make a piezoelectric micro-electronic device/motor.  The reader is left to guess of what In re Wands 8 U.S.P.Q. 2d 1400, 1404 (Fed. Cir. 1988)) such as  (a) the quantity of experimentation necessary to achieve a workable method, (b) the amount of direction or guidance presented, (c) presence or absence of working examples, (d) the nature of the invention, (e) the state of the prior art, (f) relative skill of those in the art, (g) predictability or unpredictability in the art and  (h) breadth of the claims,  it is held that at all factors i.e. factors (a)-(h) are not adequately addressed in this application and therefore applicants’ claims are properly rejected as being based on a non-enabling disclosure. Claims 17-28 are held to be unpatentable because these claims are based on a non-enabling disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-28, assuming that the disclosure is enabling, are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Claim 17 applicant recites that at least one three-dimensional micro-device comprises all functional and structural components… wherein at least one functional or structural component is an element that is at least partially freely movable at least partially within a surrounding element and is arranged such that it i.e. the at least one functional or structural component is an element that is at least partially movable at least partially movable within a surrounding element and configured and arranged to be rotated at least around one of a plurality of axes of said element. As with the rejections under 35 U.S.C. 112 (Para.1) there are many questions/concerns about applicant’s Claim 17 being clear and definite. For example what is a “three-dimensional roll-up technology-produced device”?  Applicant is requested to carefully explain the distinction between “functional” and structural” devices which applicant recites in Claim 17. What does applicant mean using the language “full functionality’ in Claim 17?  How can a device be an… at least partially freely movable element… ? (Cf. Claim 17)  What does applicant mean/intend by reciting it (which is taken to mean “structural or functional component” can rotate at least around one of its axis? (N.B Applicant fails to even define an “axis”.)   Claim 17 is held to be unclear, vague and indefinite. As further applied to Claim 18 applicant is requested to define what applicant means when applicant recites that motors, generators, sensors… are functional and structural components”.  Moreover the language (in Claim 18) … what does the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-29, assuming that the disclosure is enabling and further assuming that the claims are not unclear, vague nor indefinite are further rejected under 35 U.S.C. 102 (a)(1) as being anticipated in view of Yamashita et al (Pat. 9,266,311 B2); hereinafter Yamashita et al . The disclosure of Yamashita et al is provided hereinafter.
Claims 17-29, assuming that the disclosure is enabling and further assuming that the claims are not unclear, vague nor indefinite are further rejected under 35 U.S.C. 103 as being unpatentable in view of Yamashita et al  .
Yamashita et al teach a laminated magnet film and product. The magnet films have thicknesses of 40 սm to 300 սm and have a nanocrystallne structure which is magnetically isotropic.  A second step includes using a self-bonding resin composition with film formability on each of the magnetic films so as to prepare a plurality of self-bonding magnet films with each being composed of a magnet film and a self-bonding layer, a third step of mechanically processing each of the plurality of self-bonding magnet films so as to be a solid or hollow disc; a fourth step of preparing a laminated magnet film by laminating the plurality of self-bonding magnetic films; a fifth step of melting each self-bonding layer of the laminated magnetic film and then cooling and solidifying each self-bonding layers so as to integrally rigidify the laminated magnet films and a sixth step of magnetizing the rigidified  laminated magnet films. (Cf. abstract).   Additionally Yamashita et al teach that the metallic structure/magnetic film has a thickness of 40սm to 300 սm and is fabricated to have a R-TM-B nano-crystalline  In re Aller. 105 USPQ 233.
Claims 17-20, 22, 24-28, assuming that the disclosure is enabling and further assuming that the claims are not unclear, not vague nor indefinite, are further rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kurosawa Thin-Film PZT-Based Transducers (Chapter 4 in the book Ultrasonic Transducers; Woodhead Publishing Limited (2012)); hereinafter Kurosawa.
21 effect. A cylindrical ultrasonic micro-motor has be already been studied (Cf. footnotes 6-9 in Kurosawa’s paper). A stator transducer having a diameter of 2.4 mm and a length of 10 mm is seen in Figure 4.12 wherein a PZT film was deposited onto a curved surface of a titanium tube and four strips of electrode were deposited on the tube element. Additionally Kurosawa teaches that one has already fabricated a touch-probe sensor/micro-device for precise surface texture measurement also manufactured using PZT thin-film deposition. The sensor element of the micro-device has a titanium thin plate with a thickness of 100 սm and PLZ films on both sides of the titanium thin plate with a thickness of 10 սm. The 
Claim 29, assuming that the disclosure is enabling and further assuming that the claims are not unclear, vague nor indefinite are further rejected under 35 U.S.C. 103 as being obvious in view of Kurosawa   As applied to Claim 29 wherein applicant claims that an outer dimension of the device is less than 1 սm inasmuch as applicant’s disclosure is non-enabling the limitation cannot be judged. Alternatively inasmuch as Kurosawa explain the PZT thin film on a titanium pipe is approximately 10 սm (Cf. Fig. 4.12) it would have been obvious to one having skill in this art at the time the invention  In re Aller. 105 USPQ 233.
In response to applicant’s arguments the following comments are provided.  
According to 35 U.S.C 112 (1st Para) the specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise and exact terms as to enable a person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out the invention (Cf. MPEP 2164).  The Federal Circuit has held repeatedly that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. This is where the examiner holds that applicant has not taught a person skilled in the art how to make and use applicant’s claimed invention. Even if one concedes (which this examiner does not concede) that the applicant has provided the material/s for substrates i.e. dielectric materials, the materials i.e. conductive metals which would be placed onto the substrate, the sizes i.e. the lengths, widths and thicknesses of the substrate and the metals and what general roll-up technology is about, applicant does not adequately teach a person skilled in this art how to make or use  at least one functional or structural component comprising at least partially freely movable element  at least partially within a surrounding element and configured and arranged to be rotated at least around one of a plurality of axes of said element . Even if applicant is not using a roll-up technology at least one functional or structural component comprising at least partially freely movable element at least partially within a surrounding element and configured and arranged to be rotated at least around one of a plurality of axes of said element.. If experimentation needed to practice a claimed invention is undue or unreasonable the specification is non-enabling (Mineral Separation v. Hyde 242 U.S. 261,270 (1916)).  (See also United States v. Telectronics, Inc., 857 F2d 778,785, 8 USPQ2d 1217, 1223 (Fed. Cir 1988)). The subject matter defined by the claims which inter alia has to  be described in the specification and the factual  determinations depend on the nature of the invention (which in the opinion of this examiner is complex) because not only is applicant wishing to make a structural and functional micro-device  but applicant is also claiming that the micro-device/s is at least a partially freely movable element at least partially within a  surrounding element  and configured and arranged to be rotated at least around one of a plurality of axes of said element. Even if one also concedes that the level of skill and knowledge in the art of roll-up technology is complex (which the examiner will concede) and that generally a specification’s detail is inversely related to the specification’s detail. applicant’s specification is such that it is devoid of that detail which would make the specification enabling. That is a highly trained and highly experienced physicist or highly trained and highly experienced materials’ engineer would not be able to make or use at least one functional or structural component comprising at least partially freely movable element at least partially within a surrounding element and configured and arranged to be rotated at least around one of a plurality of axes of said element. It In re Wands, 858 F2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988) and are (scope/breadth of the claims, (b) nature of the invention, (c) state of the art, (d) relative skill of those in the art (e) amount of direction or guidance presence (f) predictability or unpredictability of the art (g) presence or absence of working examples and (h) quantity of experimentation needed .This was achieved in the above rejections.                                 
  With respect to applicant’s opinion that not only is the specification enabling but also the claims are clear and definite the examiner responds as follows. The growth of the patent system in the last quarter of the century in this country (17th century) has reached a stage in the progress where the variety and magnitude of the interests involved require accuracy, precision and care in the preparation of all papers on which the patent is founded. It is no longer a necessary scarcely recognized principle, struggling for a foothold, but it is an organized system with well-settled rules, supporting itself at once by its utility, and by the wealth which it creates and commands. The developed and improved condition of the patent law, and of the principles which govern the exclusive rights conferred by it, leave no excuse for ambiguous language or vague descriptions. The public should not be deprived of rights supposed to belong to it without being told what it is that limits these rights. The genius of the inventor, constantly making improvements in existing patents, - a process which gives the patent its greatest value.- should not be restrained  by vague and indefinite descriptions of claims in existing patents from the salutary and necessary right of improving  on that which has already been invented. It seems to us that nothing can be more just and fair, both to the patentee and to the public, than that the former should understand, and correctly describe, just what he has invented , and for what he claims a patent.: (Cf. Merrill v. Yeomans 94 (4 Otto) 568, 573-74 (1877).  Moreover Judge L. Hand in Grabman Engr & Mfg. Co. v. Goldberger, 47 F2d. 151, 153, 8 USPQ 383, 385-86 2d Cir. 1931) opined   “A patentee may indeed monopolize all the uses of his invention, but we must first learn what that invention is. It is not the idea in vacuo, the consideration for a grant is a chart which others can follow, not an intimation they must work out for themselves. If they embody the idea by quite different means, they will pay him no tribute, he gets his reward for marking the path, not for pointing to the goal”. Moreover in Nautilus, Inc. v. Biosig Instruments, Inc. (572 U.S. 898, 134 S. Ct. 2120, 189 L. Ed 2d, 110 U.S.P.Q.1688 (2014) in an unanimous opinion reversed the U.S Court of Appeals for the Federal Circuit (CAFC) and held that the CAFC’s “insolubly ambiguous” standard for judging whether claims meet the standard mandated in 35 U.S.C §112 (2d para) was too broad and by using this standard the Courts would be diminishing a public-notice function of definiteness requirement (of the claims) and foster a “zone of uncertainty” that would discourage innovation for fear of lawsuits. As explained hereinabove Applicant does not disclose whether the micro-devices are electromagnetic, piezoelectric or other class of device. For example, if what applicant is attempting to claim is a piezoelectric micro-electronic device there is no disclosure of any shape changes which are necessary in order for one to make a piezoelectric micro-electronic device/motor.  The reader is left to guess of what applicant is making. Additionally applicant makes no disclosure of whether applicant is making a linear or a rotary motion micro-motor. In addition to failing to disclose a length, width and thickness of an example micro-device applicant fails to disclose even a shape of a micro-device e.g. a micro-motor, a micro-generator or the like. How is a stator transducer made?  Does 
On page 12 of applicant’s response applicant’s urges that because the prior art rejection of applicant’s claims (over Yamashita et al) does not explicitly teach/use roll-up technology to make/fabricate the magnet films that the ‘103 rejection made by the examiner is error. Further counsel urges that the limitation “three-dimensional roll-up technology which continues to be recited in applicant new claims i.e. Claims 17-29  should be given patentable weight.  The examiner has provided and in the instant Office Action amplifies the evidence that an unobvious difference exists between the prior art and the claimed invention. Even when applicant now writes the new claims as not in a product-by process manner applicant has attempted to introduce a process limitation inter alia that …to make a similar product (e.g. micro-device) require great effort, novel tools and experience that do not exist  The examiner has clearly rebutted this statement by showing that least as of 2012 and many years earlier Kurosawa (in the article which the examiner is using to also reject applicant’s claims herein) has demonstrated that at least a hydrothermal deposition process has often been used to make/fabricate micro-devices that applicant now is claiming). Moreover when applicant’s counsel is citing MPEP 2113 and its reference to In re Garnero 417 F2d 276,279, 176 USPQ 221, 223 (CCPA 1979) doesn’t  applicant’s statements contradict applicant’s position since applicant has also drafted method claims i.e. Claims 29-37 where in new Claim 29 applicant writes producing at least one three-dimensional micro device on a substrate using roll-up technology.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P.D. Vo can be reached at telephone number (571)272-4563. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729